DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant is thanked for their response to the February 17, 2021 Office Action.  In particular, Applicant is thanked for their amendments to the Specification, and amendments to claims 1, 3 and 5 thereby rendering the 35 USC §112(b) rejection obsolete.
In response to the 35 U.S.C. §102(a)(1) rejection, as being anticipated by Shaal (US 2018/0056756), Applicant remarks that “none of the cited paragraphs disclose a first position where both channels are closed.”
Respectfully, the examiner disagrees with Applicant’s characterization of Shaal.   For purposes of providing clarity, the following is noted:
Generic to the embodiments in figures 1 – 4, Schaal discloses:
[0008] In order to be able to influence the direction of the common air flow out of the air outlet opening, the air vent includes an adjustable air quantity controller in at least one and preferably both air ducts1.
[0008] The air quantity controller is disposed, in the flow direction, not upstream from the air divider, but rather in the two air ducts into which the air divider divides the housing of the air vent. 
[0008] The air quantity controller can be accommodated, for example, in the air divider and can comprise one or multiple elements, which can be moved to a further or lesser extent in one air duct or in both air ducts. 
[0008] The air quantity controller controls, for example throttles, an air flow through one of the two air ducts or the air flows through both air ducts; the air quantity controller can also completely block one air duct or both air ducts. 
[0021] Embodiments comprising air quantity control elements 7 for each of the two air ducts 6 (not depicted) are also possible.
Specifically, Schal discloses at least four2 embodiments of an air quantity controller 8: 
figure 1: the air quantity control element 7 is a profiled element 9 [0022]
figure 2: the air quantity control element 7 is an air guide flap 13 [0024]
figure 3: the air quantity control element 7 is a sliding element 14 [0027]
figure 4: the air quantity control element 7 is rotary vanes 16 [0029]
It is respectfully noted that in the fourth embodiment, Shaal indeed discloses two supply ducts (15), and “rotary vanes 16 … are disposed in the supply air ducts”; and
“By swiveling the rotary vanes 16, the ratio of the air quantities that flow through the two air ducts 6 and, therefore, the direction of an air flow out of the air outlet opening 4, can be controlled, as described with respect to FIGS. 1 to 3.”
Indeed, the fourth embodiment comprises a pair of ducts/controllers whereas the first three embodiments disclose a single duct/controller.  
Each of the disclosed embodiments comprise a means to affect the ratio of airflow through the two air ducts, the ratio of the air flows through the two air ducts determines a direction of the combined air flow after emergence from the air outlet opening of the air vent.  
Respectfully, none of the embodiments four embodiments explicitly recite the operation disclosed in paragraph [0008]. However, such an operation is indeed disclosed. 
Although it is not conceded that Shaal lacks disclosing the limitations of Claim 1, the rejection below has been changed from the claims being anticipated by Shaal, to being obvious over Shaal.
In response to the 35 U.S.C. §102(a)(1) rejection, as being anticipated by Shaal (US 2018/0056756), Applicant remarks that “none of the cited paragraphs disclose a first position where both channels
Respectfully, the examiner notes that Shaal also discloses “blades 11 form an air guide device 12, by means of which the air flow out of the air outlet opening 4 of the air vent 1 can be deflected at a slant toward the side, which is to say, in the direction of the width of the housing 2.  The blades 11 are jointly swivelable in parallel in each air duct 6; the blades 11 can be swivelable jointly or separately in the two air ducts”. [0005, 0023, 0028].  However, this subspecies was not included in the claim rejections.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4 – 8 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Snow (US 3,420,448)
In re Claim 1, Snow discloses an outlet device (figs 1 – 3)  configured to ventilate an interior, the outlet device comprising: 
a housing (1) with an inner housing surface (3), the housing forming a channel and extending between an air inlet (upstream) opening and an air outlet (downstream) opening (apparent); 
a first air-guide surface (annotated, below) that together with a first inner surface section of the inner housing surface forms a first air channel that defines a first partial volume flow direction that exits at the air outlet opening, the first air-guide surface lying opposite the first inner surface section; 
[AltContent: textbox (   Second channel - 
- Second air guide surface
- Second inner surface)]
    PNG
    media_image1.png
    456
    742
    media_image1.png
    Greyscale

a second air-guide surface (annotated above) that together with a second inner surface section of the inner housing surface forms a second air channel that defines a second partial volume flow direction that exits at the air outlet opening, the second air-guide surface being oriented opposite the first air-guide surface (apparent), the second air-guide surface lying opposite the second inner surface section, wherein the first partial volume flow and the second partial volume flow intersect at an area outside the housing (as both the partial volume flows serve the same area outside of the housing, they will “intersect”) and
a rudder (7/8) that is disposed in the housing and that is rotatable around a rudder adjustment axis (11), the rudder being adjustable in a first rotational position in which both the first air channel and the second air channel are closed (figs 2, 3: (7/8)) and a second rotational position in which both the first air channel and the second air channel are open (fig 3: shown at broken lines 7’/8’). 
In re Claim 2, Snow discloses wherein the rudder adjustment axis (11) extends in a central portion of the rudder (as seen in figs 2, 3) located between a first side portion and a second side portion (as seen in fig 1; rudder axis (11) is within sleeves (9, 10)).  
In re Claim 4, Snow discloses wherein the outlet device comprises a central body (4/17) that comprises the first air-guide surface and the second air-guide surface as opposed outer surfaces of the central body (as annotated, above). 
In re Claim 5, Snow discloses wherein the rudder (7/8) is located in front (upstream) of the central body (4/17) as viewed from the air inlet opening.  
In re Claim 6, Snow discloses wherein the central body (4/17) comprises a displacement body formed in a convex manner (as seen in the annotated figure, above) as viewed from the air inlet opening.  
In re Claim 7, Snow discloses wherein the housing (1) comprises an inlet section with the air inlet opening (upstream) and an outlet section with the air outlet opening (downstream), wherein the central body (4/17) is located in the outlet section and wherein the rudder (7/8) extends into the inlet section (as seen in fig 3).  
In re Claim 8, Snow discloses further comprising a rudder adjustment device (gears (15)) coupled to the rudder (7/8) for rotating the rudder about the rudder adjustment axis (11).  
Claims 9 and 10 have been withdrawn as directed towards an unelected embodiment.


Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1 – 8 are rejected under 35 U.S.C. §103 as being unpatentable over Snow (US 3,420,448) in view of Shaal (US 2018/0056756).
In re Claim 1, Snow discloses an outlet device (figs 1 – 3)  configured to ventilate an interior, the outlet device comprising: 
a housing (1) with an inner housing surface (3), the housing forming a channel and extending between an air inlet (upstream) opening and an air outlet (downstream) opening (apparent); 
a first air-guide surface (annotated, below) that together with a first inner surface section of the inner housing surface forms a first air channel that defines a first partial volume flow direction that exits at the air outlet opening, the first air-guide surface lying opposite the first inner surface section; 
[AltContent: textbox (   Second channel - 
- Second air guide surface
- Second inner surface)]
    PNG
    media_image1.png
    456
    742
    media_image1.png
    Greyscale

a second air-guide surface (annotated above) that together with a second inner surface section of the inner housing surface forms a second air channel that defines a second partial volume flow direction that exits at the air outlet opening, the second air-guide surface being oriented opposite apparent), the second air-guide surface lying opposite the second inner surface section, wherein the first partial volume flow and the second partial volume flow intersect at an area outside the housing (as both the partial volume flows serve the same area outside of the housing, they will “intersect”) and
a rudder (7/8) that is disposed in the housing and that is rotatable around a rudder adjustment axis (11), the rudder being adjustable in a first rotational position in which both the first air channel and the second air channel are closed (figs 2, 3: (7/8)) and a second rotational position in which both the first air channel and the second air channel are open (fig 3: shown at broken lines 7’/8’). 
Snow may be construed as lacking wherein :
a first air-guide surface that together with a first inner surface section of the inner housing surface forms a first air channel that defines a first partial volume flow direction that exits at the air outlet opening, and
a second air-guide surface that together with a second inner surface section of the inner housing surface forms a second air channel that defines a second partial volume flow direction that exits at the air outlet opening
Shaal teaches an outlet device (fig 2: (1)) configured to ventilate a vehicle interior (Abstract), the outlet device comprising: 
a housing (2) with an inner housing surface, the housing forming a channel and extending between an air inlet opening (3) and an air outlet opening (4); 
a first air-guide surface (annotated, below) that together with a first inner surface section of the inner housing surface forms a first air channel (“top” portion of (6)) that defines a first partial volume flow (“ratio” [0024]) that exits at the air outlet opening, the first air-guide surface lying opposite the first inner surface section; 

    PNG
    media_image2.png
    258
    505
    media_image2.png
    Greyscale

a second air-guide surface (annotated above) that together with a second inner surface section of the inner housing surface forms a second air channel (“bottom” portion of (6)) that defines a second partial volume flow (“ratio” [0024]) that exits at the air outlet opening, the second air-guide surface being oriented opposite the first air-guide surface (apparent), the second air-guide surface lying opposite the second inner surface section, wherein the first partial volume flow and the second partial volume flow intersect at an area outside the housing ([0007] “towards each other at a slant”); and
a rudder (7/8/13) [0008 – 0010] that is disposed in the housing and that is rotatable around a rudder adjustment axis (10), the rudder being adjustable in a first rotational position in which one of the first air channel and the second air channel are closed (fig 2: indicated in dashed line-type), and a second rotational position in which both the first air channel and the second air channel are open (fig 2: indicated in solid line-type)[0024 – 0026].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Snow, as taught by Shall, such that a first air-guide surface that together with a first inner surface section of the inner housing surface forms a first air channel that defines a first partial volume flow direction that exits at the air outlet opening, and a second air-guide surface that together with a second inner surface section of the inner housing surface forms a second air channel that defines a second partial volume flow direction that exits at the air outlet opening, for the benefit of reducing friction drop across the air guide surfaces, which also reduces noise generation and improves occupant comfort.
In re Claim 2, Snow discloses wherein the rudder adjustment axis (11) extends in a central portion of the rudder (as seen in figs 2, 3) located between a first side portion and a second side portion (as seen in fig 1; rudder axis (11) is within sleeves (9, 10)).  
In re Claim 3, Snow discloses (fig 3) wherein at the first rotational position a first outer edge portion of the first side portion and a second outer edge of the second side portion contact at least one abutment (“shoulder” (12)) formed on the inner housing surface (3) (col 2, lns 33 – 42).
In re Claim 4, Snow discloses wherein the outlet device comprises a central body (4/17) that comprises the first air-guide surface and the second air-guide surface as opposed outer surfaces of the central body (as annotated, above). 
In re Claim 5, Snow discloses wherein the rudder (7/8) is located in front (upstream) of the central body (4/17) as viewed from the air inlet opening.  
In re Claim 6, Snow discloses wherein the central body (4/17) comprises a displacement body formed in a convex manner (as seen in the annotated figure, above) as viewed from the air inlet opening.  
In re Claim 7, Snow discloses wherein the housing (1) comprises an inlet section with the air inlet opening (upstream) and an outlet section with the air outlet opening (downstream), wherein the central body (4/17) is located in the outlet section and wherein the rudder (7/8) extends into the inlet section (as seen in fig 3).  
In re Claim 8, Snow discloses further comprising a rudder adjustment device (gears (15)) coupled to the rudder (7/8) for rotating the rudder about the rudder adjustment axis (11).  


Claims 1, 2, and 4 – 8 are rejected under 35 U.S.C. §103 as being unpatentable over Shaal (US 2018/0056756) in view of Snow (US 3,420,448).
In re Claim 1, Shaal discloses an outlet device (fig 2: (1)) configured to ventilate a vehicle interior (Abstract), the outlet device comprising: 
a housing (2) with an inner housing surface, the housing forming a channel and extending between an air inlet opening (3) and an air outlet opening (4); 
a first air-guide surface (annotated, below) that together with a first inner surface section of the inner housing surface forms a first air channel (“top” portion of (6)) that defines a first partial volume flow (“ratio” [0024]) direction that exits at the air outlet opening, the first air-guide surface lying opposite the first inner surface section; 

    PNG
    media_image2.png
    258
    505
    media_image2.png
    Greyscale

a second air-guide surface (annotated above) that together with a second inner surface section of the inner housing surface forms a second air channel (“bottom” portion of (6)) that defines a second partial volume flow (“ratio” [0024]) that exits at the air outlet opening, the second air-guide surface being oriented opposite the first air-guide surface (apparent), the second air-guide surface lying opposite the second inner surface section, wherein the first partial volume flow intersect at an area 
a rudder (7/8/13) [0010] that is disposed in the housing and that is rotatable around a rudder adjustment axis (10), the rudder being adjustable in a first rotational position in which one of the first air channel and the second air channel are closed and a second rotational position in which both the first air channel and the second air channel are open. [0024 – 0026].  
 “The air quantity controller (8) can be accommodated, for example, in the air divider and can comprise one or multiple elements, which can be moved to a further or lesser extent in one air duct or in both air ducts. The air quantity controller controls, for example throttles, an air flow through one of the two air ducts or the air flows through both air ducts; the air quantity controller can also completely block one air duct or both air ducts.”
Since it may be construed that Shaal may lack wherein the rudder (air quantity controller) lacks being adjustable in a rotational position in which both of the air channels are closed, Snow teaches a similar air device comprising a rudder.
Snow teaches an air device, the air device comprising:
a housing (1) with a first and second inner housing surface (3), the housing forming a channel and extending between an air inlet (upstream) opening and an air outlet (downstream) opening (apparent); 
a guide surface (annotated, below) with a first guide surface and a second guide surface;
the housing comprising a first air channel and a second air channel; the air channels defined by the first and second inner housing surfaces and the first and second guide surfaces, respectively, and 
[AltContent: textbox (   Second channel - 
- Second air guide surface
- Second inner surface)]
    PNG
    media_image1.png
    456
    742
    media_image1.png
    Greyscale

a rudder (7/8) that is disposed in the housing and that is rotatable around a rudder adjustment axis (11), the rudder being adjustable in a first rotational position in which both the first air channel and the second air channel are closed (figs 2, 3: (7/8)) and a second rotational position in which both the first air channel and the second air channel are open (fig 3: shown at broken lines 7’/8’). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shaal, as taught by Snow, such that the rudder is adjustable in a rotational position in which both of the air channels are closed, for the benefit of providing a combined control of both obturating and deflecting (Snow, Col 1, lns 37 - 47), improving user convenience.
In re Claim 2, the proposed system would yield wherein the rudder adjustment axis (fig 2: (10)) extends in a central portion of the rudder located between a first side portion and a second side portion (as can be seen in the annotated figure 2, above).  
In re Claim 4, Shaal discloses wherein the outlet device comprises a central body (5) that comprises the first air-guide surface and the second air-guide surface as opposed outer surfaces of the central body. 
In re Claim 5, Shaal discloses wherein the rudder (7/13) is located in front (upstream) of the central body (5) as viewed from the air inlet opening (3).  
In re Claim 6, Shaal discloses wherein the central body (5) comprises a displacement body formed in a convex manner (as seen in the annotated figure, above) as viewed from the air inlet opening (3).  
In re Claim 7, Shaal discloses wherein the housing (2) comprises an inlet section with the air inlet opening (3) and an outlet section with the air outlet opening (4), wherein the central body (5) is located in the outlet section (4) and wherein the rudder (13) extends into the inlet section (3) (as seen, above).  
In re Claim 8, Shaal discloses further comprising a rudder adjustment device (8) [0021, 0024] coupled to the rudder (13) for rotating the rudder about the rudder adjustment axis (10).  
Claims 9 and 10 have been withdrawn as directed towards an unelected embodiment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,480,490.  the “closure element” of US 10,480,490 is the “rudder of the instant application.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,195,924.  Although identified as a “closing element” (figs 4, 5) in US 10,195,924, the claimed element is the “rudder” of the instant application.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 and /or Claim 9 of U.S. Patent No. 9,513,027 (figures 1 – 3: element (306)).  In regard to Claim 1, the “as least one wing” (306) discloses the “rudder” of the instant application, and in regard to Claim 9, the “a closure element” (although not shown in the drawings; col 3, lns 62 – col 4, ln 3).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


Examiner, Art Unit 3762


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hereinafter, Schaal discloses that element (6) is an air duct [0036], the air vent (1) comprising two air ducts (6) [0019]
        2 Shaal also discloses “blades 11 form an air guide device 12, by means of which the air flow out of the air outlet opening 4 of the air vent 1 can be deflected at a slant toward the side, which is to say, in the direction of the width of the housing 2.  The blades 11 ae jointly swivelable in parallel in each air duct 6; the blades 11 can be swivelable jointly or separately in the two air ducts”. [0005, 0023, 0028].  This subspecies was not included in the claim rejections; noted herein for the record.